Title: From Thomas Jefferson to the Officer Commanding the French Naval Force on the Coast of Virginia, 28 February 1781
From: Jefferson, Thomas
To: Unknown



Sir
Richmond February 28th 1781

I have the honor to forward to you the inclosed Letter which accompanied others from General Washington to the Marquis Fayette, to the honourable Major General Baron Steuben, and myself. That there may be no Disappointment in procuring the pilots required, I got the favor of Captain Maxwell Naval Commander to this State to proceed to Hampton to provide them. His Knowledge of the Service and of the properest Persons to be employed will I hope ensure our getting them. You will be pleased to advise him as to the number necessary. The Communication between yourself and the Commanding Officer on Shore I suppose to be at present safe and easy. If you can point out anything which it is in my Power to have done to render it more so, I shall with great Pleasure have it done. General Washington mentions that you had been so kind as to take on board some arms and cloathing on account of this  State. Captain Maxwell is instructed to take measures for receiving them. I shall be happy to have it in my power to contribute by any orders I can give towards supplying your troops with provisions or any other necessaries which may promote their Health or accomodation and in every instance to testify our gratitude to your nation in general and yourself personally for the aid of you have brought us on the present Emergency, and [have] the Honor to be with the greatest esteem & respect Sir your’s &c,

T. J.

